OPINION — AG — ** LICENSED ARCHITECTS — RESIDENCY ** (1) UNDER THE FACTS DETAILED IN YOUR LETTER, YOUR APPLICANT IS A "LEGAL RESIDENT OF THE STATE OF OKLAHOMA" AS IS CONTEMPLATED BY 59 O.S. 45.11 [59-45.11] (2) IF AN APPLICATION IS FILED IN CONFORMITY WITH THE RULES AND REGULATIONS OF THE BOARD, AND THE APPLICANT POSSESSES THE STATUTORY QUALIFICATIONS IS NOT FILED IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE BOARD, OR IF THE APPLICANT DOES 'NOT' POSSESS THE STATUTORY QUALIFICATIONS, SAID APPLICATION SHOULD BE DISAPPROVED. (CITIZEN, ALIEN, QUALIFICATION) CITE: 59 O.S. 45.8 [59-45.8], 59 O.S. 45.11 [59-45.11] [59-45.11] (JAMES P. GARRETT)